Case: 1:19-cv-00487-MWM-KLL Doc #: 40 Filed: 04/06/21 Page: 1 of 11 PAGEID #: 152




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 REGINA HOGAN,

                Plaintiff,
                                                         Case No. 1:19-cv-487
         vs.
                                                         Judge Matthew W. McFarland
 PNK (OHIO) LLC, dba BELTERRA PARK
 GAMING AND ENTERTAINMENT                                Chief Magistrate Judge Karen Litkovitz
 CENTER, et al.,

                Defendants.


                               STIPULATED PROTECTIVE ORDER


       The parties to this Stipulated Protective Order have agreed to the terms of this Order;

accordingly, it is ORDERED:

       1.      Scope. Documents produced by Defendant in response to Plaintiff’s First Set of

Requests for Production of Documents, including portions of personnel file documents of current

and former employees, as well as Plaintiff’s medical records as received by Defendant from

Plaintiff’s medical providers (hereinafter collectively “documents”), shall be subject to this Order

concerning confidential information as set forth below. As there is a presumption in favor of open

and public judicial proceedings in the federal courts, this Order shall be strictly construed in favor

of public disclosure and open proceedings wherever possible. The Order is also subject to the Local

Rules of this District and the Federal Rules of Civil Procedure on matters of procedure and

calculation of time periods.
Case: 1:19-cv-00487-MWM-KLL Doc #: 40 Filed: 04/06/21 Page: 2 of 11 PAGEID #: 153




       2.      Form and Timing of Designation. A party may designate documents as

confidential and restricted in disclosure under this Order by placing or affixing the words

“CONFIDENTIAL” on the document in a manner that will not interfere with the legibility of the

document and that will permit complete removal of the CONFIDENTIAL designation. Documents

shall be designated CONFIDENTIAL prior to or at the time of the production or disclosure of the

documents, except with respect to Plaintiff’s medical records received by Defendant, which

Plaintiff may designate as CONFIDENTIAL within seven days after such records are produced to

Plaintiff. When electronically stored information is produced which cannot itself be marked with

the CONFIDENTIAL designation, the physical media on which such electronically stored

information is produced shall be marked with the applicable designation. The party receiving such

electronically stored information shall then be responsible for labeling any copies that it creates

thereof, whether electronic or paper, with the applicable designation. By written stipulation the

parties may agree temporarily to designate original documents that are produced for inspection as

CONFIDENTIAL, even though the original documents being produced have not themselves been

so labeled. All information learned in the course of such an inspection shall be protected in

accordance with the stipulated designation. The copies of documents that are selected for copying

during such an inspection shall be marked CONFIDENTIAL, as required under this Order and

thereafter the copies shall be subject to protection under this Order in accordance with their

designation. The designation “CONFIDENTIAL” does not mean that the document has any status

or protection by statute or otherwise except to the extent and for the purposes of this Order.

       3.      Documents Which May be Designated CONFIDENTIAL. Defendant may

designate any or all of the documents, as defined above, as CONFIDENTIAL upon making a good

faith determination that the documents contain information protected from disclosure by statute or
Case: 1:19-cv-00487-MWM-KLL Doc #: 40 Filed: 04/06/21 Page: 3 of 11 PAGEID #: 154




that should be protected from disclosure as personnel records, including those which include

confidential personal information. Plaintiff may designate any or all of her medical records, as

discussed above, as CONFIDENTIAL upon making a good faith determination that the documents

contain information protected from disclosure by statute or that should be protected from

disclosure as including confidential personal information. Public records and other information or

documents that are publicly available may not be designated as CONFIDENTIAL.

       4.      Protection of Confidential Material.

               (a)    General Protections. All information designated “CONFIDENTIAL” and

       subject to this Order, including all information derived therefrom, shall be used by the

       receiving party solely for purposes of prosecuting or defending this action. The receiving

       party shall not use or disclose the CONFIDENTIAL documents for any other purpose,

       including but not limited to, any business, commercial, or competitive purpose. This Order

       shall not prevent the producing party from using or disclosing information it has designated

       as CONFIDENTIAL, and that which belongs to the producing party, for any purpose the

       producing entity deems appropriate and as permitted by law.

               (b)    Limited Third-Party Disclosures. The parties and counsel for the parties

       shall not disclose or permit the disclosure of any CONFIDENTIAL documents to any third

       person or entity except as set forth in subparagraphs (1)-(5). Subject to these requirements,

       the following categories of persons may be allowed to review documents that have been

       designated CONFIDENTIAL:

                      (1)     Counsel. Counsel for the parties and employees and agents of

               counsel who have responsibility for the preparation and trial of the action;

                      (2)     Parties. Parties and employees of a party to this Order;




                                                2
Case: 1:19-cv-00487-MWM-KLL Doc #: 40 Filed: 04/06/21 Page: 4 of 11 PAGEID #: 155




                     (3)     Court Reporters and Recorders. Court reporters and recorders

             engaged for depositions;

                     (4)     Consultants,      Investigators     and      Experts.     Consultants,

             investigators, or experts (hereinafter referred to collectively as “experts”) employed

             by the parties or counsel for the parties to assist in the preparation and trial of this

             action or proceeding, but only after such persons have completed the certification

             contained in Attachment A, Acknowledgment of Understanding and Agreement to

             Be Bound; and

                     (5)     Others by Consent. Other persons only by written consent of the

             producing party or upon order of the Court and on such conditions as may be agreed

             or ordered. All such persons shall execute the certification contained in

             Attachment A, Acknowledgment of Understanding and Agreement to Be Bound.

             (c)     Control of Documents. Counsel for the parties shall take reasonable and

      appropriate measures to prevent unauthorized disclosure of documents designated as

      CONFIDENTIAL pursuant to the terms of this Order. Counsel shall maintain the originals

      of the forms signed by persons acknowledging their obligations under this Order for a

      period of 1 year after dismissal of the action, the entry of final judgment and/or the

      conclusion of any appeals arising therefrom.

             (d)     Copies. Prior to production to another party, all copies, electronic images,

      duplicates, extracts, summaries or descriptions (hereinafter referred to collectively as

      “copies”) of documents designated as CONFIDENTIAL under this Order, or any

      individual portion of such a document, shall be affixed with the designation

      “CONFIDENTIAL” if the word does not already appear on the copy. All such copies shall




                                                3
Case: 1:19-cv-00487-MWM-KLL Doc #: 40 Filed: 04/06/21 Page: 5 of 11 PAGEID #: 156




       thereafter be entitled to the protection of this Order. The term “copies” shall not include

       indices, electronic databases or lists of documents provided these indices, electronic

       databases or lists do not contain substantial portions or images of the text of confidential

       documents or otherwise disclose the substance of the confidential information contained in

       those documents.

       5.      Filing of CONFIDENTIAL Documents Under Seal. Absent a statute or an order

of this Court, documents may not be filed under seal. See L.R.5.2.1; Sealed Documents. Neither

this Stipulated Protective Order nor any other sealing order constitutes blanket authority to file

entire documents under seal. Only confidential portions of relevant documents are subject to

sealing. To the extent that a brief, memorandum or pleading references any document marked as

CONFIDENTIAL, then the brief, memorandum or pleading shall refer the Court to the particular

exhibit filed under seal without disclosing the contents of any confidential information. If,

however, the confidential information must be intertwined within the text of the document, a party

may timely move the Court for leave to file both a redacted version for the public docket and an

unredacted version for sealing.

       Absent a court-granted exception based upon extraordinary circumstances, any and all

filings made under seal shall be submitted electronically and shall be linked to this Stipulated

Protective Order or other relevant authorizing order. If both redacted and unredacted versions are

being submitted for filing, each version shall be clearly named so there is no confusion as to why

there are two entries on the docket for the same filing.

       If the Court has granted an exception to electronic filing, a sealed filing shall be placed in

a sealed envelope marked “CONFIDENTIAL.” The sealed envelope shall display the case name

and number, a designation as to what the document is, the name of the party on whose behalf it is




                                                 4
Case: 1:19-cv-00487-MWM-KLL Doc #: 40 Filed: 04/06/21 Page: 6 of 11 PAGEID #: 157




submitted, and the name of the attorney who has filed the sealed document. A copy of this

Stipulated Protective Order, or other relevant authorizing order, shall be included in the sealed

envelope.

        Any and all documents that may have been subject to sealing during discovery or motion

practice will not enjoy a protected or confidential designation if the matter comes on for hearing,

argument, or trial in the courtroom. The hearing, argument, or trial will be public in all respects.

       6.      Challenges by a Party to Designation as Confidential. Any CONFIDENTIAL

designation is subject to challenge by any party or nonparty with standing to object (hereafter

“party”). Before filing any motions or objections to a confidentiality designation with the Court,

the objecting party shall have an obligation to meet and confer in a good faith effort to resolve the

objection by agreement. If agreement is reached confirming or waiving the CONFIDENTIAL

designation as to any documents subject to the objection, the designating party shall serve on all

parties a notice specifying the documents and the nature of the agreement.

       7.      Action by the Court. Applications to the Court for an order relating to any

documents designated CONFIDENTIAL shall be by motion under Local Rule 7.2 and any other

procedures set forth in the presiding judge’s standing orders or other relevant orders. Nothing in

this Order or any action or agreement of a party under this Order limits the Court’s power to make

any orders that may be appropriate with respect to the use and disclosure of any documents

produced or used in discovery or at trial.

       8.      Use of Confidential Documents or Information at Trial. All trials are open to

the public. Absent order of the Court, there will be no restrictions on the use of any document that

may be introduced by any party during the trial. If a party intends to present at trial

CONFIDENTIAL documents or information derived therefrom, such party shall provide advance




                                                  5
Case: 1:19-cv-00487-MWM-KLL Doc #: 40 Filed: 04/06/21 Page: 7 of 11 PAGEID #: 158




notice to the other party at least five (5) days before the commencement of trial by identifying the

documents or information at issue as specifically as possible (i.e., by Bates number, page range,

deposition transcript lines, etc.). The Court may thereafter make such orders as are necessary to

govern the use of such documents or information at trial.

       9.      Obligations on Conclusion of Litigation.

               (a)     Order Remains in Effect. Unless otherwise agreed or ordered, this Order

       shall remain in force after dismissal or entry of final judgment not subject to further appeal.

               (b)     Return of CONFIDENTIAL Documents. Within thirty days after

       dismissal or entry of final judgment not subject to further appeal, all documents treated as

       CONFIDENTIAL under this Order, including copies as defined in ¶ 5(d), shall be returned

       to the producing party unless: (1) the document has been offered into evidence or filed

       without restriction as to disclosure; (2) the parties agree to destruction in lieu of return; or

       (3) as to documents bearing the notations, summations, or other mental impressions of the

       receiving party, that party elects to destroy the documents and certifies to the producing

       party that it has done so. Notwithstanding the above requirements to return or destroy

       documents, counsel may retain attorney work product, including an index which refers or

       relates to information designated CONFIDENTIAL , so long as that work product does not

       duplicate verbatim substantial portions of the text or images of confidential documents.

       This work product shall continue to be CONFIDENTIAL under this Order. An attorney

       may use his or her work product in a subsequent litigation provided that its use does not

       disclose or use CONFIDENTIAL documents.

               (c)     Return of Documents Filed under Seal. After dismissal or entry of final

       judgment not subject to further appeal, the Clerk may elect to return to counsel for the




                                                  6
Case: 1:19-cv-00487-MWM-KLL Doc #: 40 Filed: 04/06/21 Page: 8 of 11 PAGEID #: 159




         parties or, after notice, destroy documents filed or offered at trial under seal or otherwise

         restricted by the Court as to disclosure.

         10.      Order Subject to Modification. This Order shall be subject to modification by the

Court on its own motion or on motion of a party or any other person with standing concerning the

subject matter. Motions to modify this Order shall be served and filed under Local Rule 7.2 and

the presiding judge’s standing orders or other relevant orders.

         11.      No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery. Nothing

herein shall be construed or presented as a judicial determination that any documents or

information designated CONFIDENTIAL by counsel or the parties is subject to protection under

Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until such time as the Court may

rule on a specific document or issue.

         12.      Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel and their law firms, the parties, and persons made subject to this Order by its

terms.

         So Ordered.



         Dated:       4/6/2021
                                                               Karen L. Litkovitz
                                                               United States Magistrate Judge




                                                     7
Case: 1:19-cv-00487-MWM-KLL Doc #: 40 Filed: 04/06/21 Page: 9 of 11 PAGEID #: 160




WE SO MOVE/STIPULATE and agree to abide by the terms of this Order.

Attorney for Plaintiff                         Attorneys for Defendants


/s/Stephen E. Imm                              /s/ Chad J. Kaldor
Stephen E. Imm (#0040068)                      Chad J. Kaldor (#0079957)
FINNEY LAW FIRM, LLC                           Sarah K. Squillante (#0096705)
4270 Ivy Pointe Boulevard, Suite 255           LITTLER MENDELSON, P.C.
Cincinnati, OH 45245                           41 South High St., Suite 3250
Telephone: 513.943.5678                        Columbus, OH 43215
Facsimile: 513.943.6669                        Telephone: 614.463.4220
E-mail:      stephen@finneylawfirm.com         Facsimile:    614.221.3301
                                               E-mail:       ckaldor@littler.com
                                                             ssquillante@littler.com



Dated:       March 30, 2021




                                          8
Case: 1:19-cv-00487-MWM-KLL Doc #: 40 Filed: 04/06/21 Page: 10 of 11 PAGEID #: 161




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


 REGINA HOGAN,

                Plaintiff,                              Case No. 1:19-cv-487

        vs.                                             Judge Matthew W. McFarland

 PNK (OHIO), LLC dba BELTERRA PARK                      Chief Magistrate Judge Karen Litkovitz
 GAMING AND ENTERTAINMENT
 CENTER, et al.,

                Defendants.


               ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND



       The undersigned hereby acknowledges that he/she has read the Protective Order dated

_________________ in the above-captioned action and attached hereto, understands the terms

thereof, and agrees to be bound by its terms. The undersigned submits to the jurisdiction of the

United States District Court for the Southern District of Ohio in matters relating to the Protective

Order and understands that the terms of the Protective Order obligate him/her to use documents

designated as CONFIDENTIAL in accordance with the Order solely for the purposes of the above-

captioned action, and not to disclose any such documents or information derived directly therefrom

to any other person, firm or concern.

       The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.




                                                A-9
Case: 1:19-cv-00487-MWM-KLL Doc #: 40 Filed: 04/06/21 Page: 11 of 11 PAGEID #: 162




         Name:

         Job Title:

         Employer:

         Business Address:

         Date:

         Signature:




4849-6781-5138.3 100291.1002




                                       10
